Citation Nr: 0114115	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  91-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  The file was transferred to the RO in Chicago, 
Illinois, in March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy.

3.  The record contains evidence that the veteran's Military 
Occupational Specialty was a neuropsychiatric specialist; it 
appears that he was assigned to the 85th Evacuation Hospital, 
and most likely was involved in the treatment and evacuation 
of casualties.  

4.  The record does not contain a current diagnosis of PTSD.

5.  There is no medical evidence of record suggesting that 
the veteran's currently diagnosed general anxiety syndrome 
had its onset during the veteran's military service. 



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the veteran's active service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000); 38 C.F.R. § 3.304(f), as in effect 
prior to and on March 7, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has a psychiatric disorder, variously diagnosed, 
which is related to his active service.  This matter was 
previously before the Board on several occasions, and 
remanded for additional development in June 1992, August 
1996, and December 1999.  The Board has reviewed the file, 
and finds that the requested development has been completed, 
and the case is ready for appellate review.  

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107)("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new law have been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations, 
including examinations as recent as May 1999 and May 2000.  
In regard to the veteran's claim for service connection for 
PTSD, the Board has made substantial efforts to assist the 
veteran in verifying his claimed stressors.  In short, the 
Board concludes that the duty to assist has been satisfied, 
and the Board will proceed with appellate disposition on the 
merits.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In regard to claims for service connection for PTSD, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has indicated that such 
claims require the following elements:  1) A current clear 
diagnosis of PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus between the current PTSD 
symptomatology and the verified stressor(s).  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  In the absence of any one 
element, the claim must fail.  

A review of the record reveals that the veteran served in the 
Republic of Vietnam.  According to a March 1994 letter from 
the Environmental Support Group, Department of the Army, his 
Military Occupational Specialty (MOS) was a neuropsychiatric 
specialist.  There is no evidence that the veteran was 
awarded any combat citations, nor is there any other evidence 
of record that the veteran engaged in combat with the enemy.  
See 38 C.F.R. § 3.304(f), as in effect prior to March 7, 
1997, and as amended March 7, 1997; VAOPGCPREC 12-99.  As the 
veteran did not engage in combat with the enemy and appears 
to claim stressors that are not combat related, the veteran's 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressors.  Instead, the record 
must contain service records or other evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The veteran's service separation examination, dated in June 
1987, is negative for any complaints or findings of a 
psychiatric disorder, although it was noted that the veteran 
experienced worry and trouble sleeping, after three years of 
returning from Vietnam.  On the veteran's original claim for 
service connection, received in February 1988, he indicated 
that he had trouble sleeping since 1971.  

In June 1989, the veteran underwent a VA examination.  He 
complained of having nightmares about Vietnam.  The veteran 
presented with no memory problems, clear recollection, fair 
judgment, and undisturbed cognitive functions.  The veteran 
complained that his Vietnam experiences had caused him 
considerable emotional difficulties, and he indicated that he 
had nightmares and dreams of Vietnam.  He did not demonstrate 
any delusional ideas, and he did not experience 
hallucinations.  The examiner indicated that his "emotional 
problems reveal underlying anxiety and concern about his 
physical health as well as the chances for occupational 
career which at the present time has been denied to him in 
his efforts to obtain a suitable one."  The diagnosis was 
adjustment disorder, with mixed emotional features.  

In February 1990, the veteran testified at a hearing at the 
RO.  He related that he had a sleep disorder, which he felt 
was due to Vietnam.  The veteran's wife testified that she 
noticed that the veteran had difficulty falling asleep, and 
would sometimes wake up at night in a sweat, due to the 
nightmares.  The veteran testified that he had nightmares two 
to three times per week.  The veteran also testified that he 
had nervousness, and sometimes had depression.  He also felt 
that his nightmares caused stress, which was contributing to 
his employment problems.

In February 1990, the veteran responded to the RO's stressor 
questionnaire.  He indicated that he was assigned to the 85th 
EVAC Hospital, and later assigned to a dispensary.  He 
indicated that when he went on convoys, they were subject to 
attack.  He stated that he had been wounded three times on 
these convoys, although his wounds were minor, and he could 
treat them himself.  

In June 1992, this matter was before the Board, but the Board 
remanded the case for verification of the veteran's claimed 
stressors, as well as a VA examination based on the verified 
stressors, if any. 
 
As referenced earlier in this decision, in March 1994, the 
Department of the Army, U.S. Army & Joint Services, 
Environmental Support Group (ESG), responded to request by 
the RO to verify any of the veteran's stressors.  The ESG 
letter indicated that "[d]ue to insufficient information, we 
are unable to verify the incidents in [the veteran's] 
claim."  At most, the ESG was able to verify that in May 
1970, the veteran was assigned to the 85th Evacuation 
Hospital, with an MOS of neuropsychiatric specialist.  The 
ESG letter stated that although the veteran's DA Form 20 
"does not indicate such duty, given his duty assignment, it 
is likely that he was involved in the treatment and 
evacuation of casualties."  

In March 1994, the veteran underwent a VA PTSD examination.  
The veteran related that he saw many people dying in Vietnam.  
He also mentioned a situation in which he killed a 13 year 
old girl with a shotgun, only to later realize that the girl 
had come to the camp for treatment.  He also mentioned a 
situation in which he watched a soldier who was burned.  He 
complained of injuries he sustained in Vietnam.  The examiner 
described the veteran as cooperative and oriented, with a 
depressed mood.  He denied any hallucinations, as well as 
delusions or paranoia. He complained of nightmares, and his 
wife reiterated this complaints.  He cried when discussing 
different stressors.  The concluding impression was that the 
"veteran is suffering from [PTSD] secondary to injuries that 
he sustained while he was in Vietnam."  The Board notes that 
the examiner listed injuries including a heart condition, 
impaired hearing, and sinusitis.  It was noted that the 
veteran had a history of depression and emotional disturbance 
manifested by nightmares and bad dreams about Vietnam.  The 
examiner stated that the veteran had not been treated for 
PTSD, but that he had anxiety, for which the examiner 
recommended he get treatment.

In August 1996, the BVA remanded this case for a VA 
examination, keeping in mind that the only verified stressor 
was the treatment and evacuation of casualties during 
service.  

In May 1999, the veteran underwent an additional VA 
examination for mental disorders.  The examiner indicated 
that he had reviewed the veteran's multi-volume claim file in 
preparation for the examination.  The veteran reported that 
he had not received any psychiatric treatment over the past 
year.  He stated that it was not uncommon for various life 
events to provoke unpleasant recollections of Vietnam.  The 
examiner described the veteran as cooperative, with coherent, 
relevant, and goal-directed speech.  There was no evidence of 
panic attacks, hallucinations, delusions, or inappropriate 
behavior.  The veteran reported trouble sleeping, both due to 
nightmares, and due to sensitivity to noises.  He denied 
suicidal and homicidal thoughts.  The examiner stated that 
the veteran exhibited some symptoms consistent with PTSD, 
although he did not exhibit sufficient symptoms to meet the 
full PTSD criteria.  The examiner also stated that the 
veteran's vocational disturbance was due to his cardiac 
condition, not due to mental disturbance.  The examiner 
concluded that the veteran "appears to have no mental 
disorder."  The Axis I diagnosis was psychological factor 
affecting medical condition.  

In December 1999, the case was back before the BVA, and 
remanded for an additional attempt at verifying the veteran's 
claimed stressors.  The RO complied with this request, and in 
April 2000, received a response from the Department of the 
Army, U.S. Armed Services Center for Research of Unit Records 
(USASCRU).  The letter states that the RO had "failed to 
send official documentation that verifies that [the veteran] 
was assigned to the 85th Evacuation Hospital for 1970."  The 
USASCRU also stated that "[d]ue to the lack of records 
retired by the 85th Evacuation Hospital for 1970 and the lack 
of specific information provided by [the veteran] we are 
unable to verify his specific stressing events."  However, 
the USASCRU indicated that if the veteran was indeed assigned 
to that hospital, it was "extremely likely that he would 
have seen military personnel who were wounded in combat." 

In May 2000, the veteran was afforded another VA examination 
for PTSD.  The examiner indicated that he reviewed the 
veteran's claims file, including the May 1999 VA examination.  
The examiner described findings that were consistent with 
findings in the earlier examination.  He indicated that there 
was no basic change since the last examination, and if 
anything, the veteran seemed better.  He exhibited some 
symptoms of PTSD, but was lacking in the full criteria.  As 
such, the examiner diagnosed the veteran with general anxiety 
syndrome, with symptoms associated with PTSD.   

The Board has thoroughly reviewed all the evidence of record, 
as summarized above; however, the Board must conclude that 
the preponderance of evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and the appeal is 
denied.  As to PTSD, the elements necessary for establishing 
service connection for PTSD include corroboration that a 
claimed in-service stressor occurred, and a current diagnosis 
of PTSD that establishes a medical nexus, or link, between 
PTSD and one or more of the claimed, corroborated stressors.  
See Cohen, 10 Vet. App. at 137, 142-43, 147.  That evidence 
is simply not present in this case.  

In regard to stressor verification, 38 C.F.R. § 3.304(f) as 
in effect prior to March 7, 1997, provided that a grant of 
service connection for PTSD required credible supporting 
evidence that the stressor actually occurred and that, if the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Such regulation was modified by regulatory change 
effected March 7, 1997, requiring "credible supporting 
evidence that the claimed stressor occurred" for a grant of 
service connection for PTSD.  Also, the modified regulation 
provides that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will be applied, unless 
Congress provided otherwise, or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).  

The ESG and USASCRU, along with other evidence of record, 
essentially confirms that the veteran was most likely was 
involved in the treatment and evacuation of casualties, while 
he was assigned to the 85th Evacuation Hospital.  However, 
notwithstanding the stressful experiences that the veteran 
may have experienced while in Vietnam, the most recent VA 
examination reports of record are negative for a current PTSD 
diagnosis.  At worst, the diagnosis was a general anxiety 
syndrome, with symptoms associated with PTSD.  

The Board acknowledges the PTSD diagnosis made in the VA 
examination dated in March 1994.  However, more recent 
examinations are negative for a current PTSD diagnosis.  The 
VA examination in May 1999 indicated that the veteran did not 
currently have a mental disorder, and the May 2000 VA 
examination clearly indicated that the veteran did not 
currently meet all the symptoms for a PTSD diagnosis.  
Therefore, in the absence of a current PTSD diagnosis, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
and that claim is denied.  See Cohen, supra; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim).

Although the Board finds that the preponderance of the 
evidence is against a claim for entitlement to service 
connection for PTSD, the Board must still analyze whether the 
veteran is entitled to service connection for an acquired 
psychiatric disorder other than PTSD.  

The evidence of record reveals the following, in summary.  In 
the veteran's June 1987 service separation examination 
report, it was reported that the veteran experienced worry 
and trouble sleeping, after three years of returning from 
Vietnam.  He was discharged from service in October 1987, and 
filed a claim for service connection for "trouble sleeping" 
in February 1988.  In a June 1989 VA examination, the veteran 
was diagnosed with an adjustment disorder, with emotional 
features.  In a March 1994 VA examination, the veteran was 
diagnosed with PTSD.  In a May 1999 VA examination, the 
veteran was diagnosed as having no mental disorder.  Finally, 
most recently, in a May 2000 VA examination, the veteran was 
diagnosed with general anxiety syndrome.  

The foregoing evidence reveals that the veteran currently has 
a diagnosis of generalized anxiety disorder.  However, there 
is no medical opinion or other evidence causally linking this 
current disorder to the veteran's service.  The Board 
acknowledges the veteran's complaints of worry and trouble 
sleeping upon separation from service in June 1987.  However, 
the examiner at that time did not diagnose the veteran with a 
psychiatric disorder.  Additionally, in the VA examination 
conducted in June 1989 (two years after service separation), 
he was diagnosed with an adjustment disorder with mixed 
emotional features.  While the veteran complained of 
nightmares about Vietnam, the examiner stated that the 
veteran's "emotional problems reveal underlying anxiety and 
concern about his physical health as well as the chances for 
occupational career which at the present time has been denied 
to him in his efforts to obtain a suitable one."  The 
examiner did not link the veteran's complaints to his active 
service.   

Following the June 1989 VA examination, the next examination 
of record is the March 1994 VA examination, in which the 
veteran was diagnosed with PTSD, secondary to injuries 
sustained in Vietnam.  However, in a more recent VA 
examination, dated in May 1999, the examiner indicated that 
no mental disorder was present.  Finally, in the May 2000 VA 
examination, the examiner indicated that the veteran clearly 
did not meet all the symptoms of PTSD.  He also indicated 
that the veteran had improved since the last examination (in 
which there was no mental disorder diagnosis).  The 
examiner's concluding diagnosis was generalized anxiety 
disorder.  

The Board finds that although the veteran has a current 
psychiatric diagnosis of record, there is no medical opinion 
or evidence of record that the veteran developed this 
condition during his military service.  His service records 
are negative for any diagnosis or treatment for a psychiatric 
condition.  Although the veteran complained of "worry" upon 
service separation, a VA examination dated two years 
following service diagnosed the veteran with an adjustment 
disorder.  Moreover, the examiner indicated that the 
veteran's adjustment disorder with emotional features was 
based on the veteran's concern about his health, and concern 
about establishing a career.  

In short, the medical evidence of record reveals that the 
veteran did not develop a psychiatric disorder during 
service, and the first diagnosis of a psychiatric disorder 
was more than one year after service separation.  Moreover, 
while the veteran has a current diagnosis of generalized 
anxiety disorder, there is no medical evidence indicating 
that this current disorder had its onset during the veteran's 
active service.  Finally, although the veteran has 
continuously complained of trouble sleeping and worry since 
service separation, there is no medical opinion linking such 
complaints to a psychiatric disorder that had its onset 
during service.  See Savage, 10 Vet. App. at 495-498.  

The Board acknowledges that the veteran's MOS in service was 
a neuropsychiatric specialist, and as such, the Board notes 
that the veteran is competent to comment on matters 
pertaining to medical expertise.  However, the Board is not 
persuaded by the medical evidence of record that the 
veteran's currently diagnosed generalized anxiety disorder 
had its onset during his active military service.  Rather, at 
most the veteran was diagnosed with an adjustment disorder 
two years after service, and generalized anxiety disorder in 
May 2000, long after service separation.  

In short, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
a claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

